Exhibit 10.1


EXECUTION COPY

AMENDED AND RESTATED
RIGHT OF FIRST OFFER AGREEMENT
THIS AMENDED AND RESTATED RIGHT OF FIRST OFFER AGREEMENT (this “Agreement”) is
made and entered into as of the 12th day of March 2015, by and between NRG
ENERGY, INC., a Delaware corporation (“NRG”), and NRG YIELD, INC., a Delaware
corporation (“Yield”). NRG and Yield are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”
RECITALS:
WHEREAS, NRG is the nation’s largest competitive power generator and has the
intention for Yield to serve as its primary vehicle for owning, operating and
acquiring contracted renewable and conventional generation and thermal
infrastructure assets;
WHEREAS, Yield expects to increase its cash available for distribution and
dividend per share by acquiring additional assets, including assets acquired
from NRG;
WHEREAS, NRG granted Yield an exclusive right of first offer to acquire certain
assets owned by NRG and certain of its Affiliates (as hereinafter defined)
pursuant to that certain Right of First Offer Agreement, dated July 22, 2013, by
and between NRG and Yield (“2013 ROFO Agreement”);
WHEREAS, Yield is seeking stockholder approval in connection with certain
amendments to its Amended and Restated Certificate of Incorporation in order to
authorize two new classes of common stock and to distribute shares of such new
classes of common stock to holders of the Company’s outstanding common stock
through a stock split (the “Recapitalization”); and
WHEREAS, in connection with the Recapitalization, the Parties desire to amend
and restate the 2013 ROFO Agreement to grant Yield, effective as of the date of
the Recapitalization, an exclusive right of first offer to acquire additional
assets owned by NRG and certain of its Affiliates on the terms and conditions
set forth in this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, NRG and Yield hereby agree as
follows:
ARTICLE I.
DEFINITIONS
Section 1.1    Effective Date. This Agreement shall become effective upon the
filing of the Company’s Second Amended and Restated Certificate of Incorporation
providing for the Recapitalization with the Secretary of State of the State of
Delaware.
Section 1.2    Definitions. In addition to the terms defined above in the
introduction and Recitals to this Agreement, the following terms when used in
this Agreement shall have the meanings set forth in this Section 1.2.
“Affiliate” means, with respect to the Person in question, any other Person
that, directly or indirectly, controls, is controlled by or is under common
control with, such Person. For the purposes of this definition, the term
“control” and its derivations means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of the
Person in question, whether by the ownership of voting securities, contract or
otherwise.
“Agua Caliente” consists of (i) 51% of the membership interests in Solar
Holdings and (ii) 100% of Solar Holdings’ interests in each of the following
entities (as exists as of the date hereof): (A) Agua Caliente Solar Holdings
LLC; and (B) Agua Caliente Solar LLC.

 
 
 




--------------------------------------------------------------------------------



“Applicable Law” means all statutes, laws, common law, rules, regulations,
ordinances, codes or other legal requirements of any Governmental Authority and
quasi-governmental agencies or entities, and any judgment, injunction, order,
directive, decree or other judicial or regulatory requirement of any court or
Governmental Authority of competent jurisdiction affecting or relating to the
Person or property in question.
“Bingham Facilities” consist of (i) ALP Wind LLC, (ii) HyperGen, LLC, (iii) JMC
Wind, LLC, (iv) LimiEnergy, LLC, (v) Maiden Winds, LLC, (vi) MD & E Wind, LLC,
(vii) Power Beyond, LLC, (viii) Power Blades Windfarm, LLC, (ix) Stony Hills
Wind Farm, LLC, (x) Tower of Power, LLC, (xi) Whispering Wind Acres, LLC, (xii)
White Caps Windfarm, LLC, and (xiii) Windom Transmission, LLC.
“Business Day” means any day other than Saturday, Sunday or any federal legal
holiday.
“Carlsbad” consists of 100% of the membership interests in Carlsbad Energy
Center LLC.
“Community Wind” consists of 99% of the membership interests in Community Wind
North, LLC and its subsidiaries.
    “Credit Agreement” means that certain Amended and Restated Credit Agreement,
dated as of April 25, 2014, by and among NRG Yield Operating LLC, as Borrower,
NRG Yield LLC, as Holdings, Royal Bank of Canada, as Administrative Agent, Royal
Bank of Canada, Goldman Sachs Bank USA and Bank of America, N.A., as L/C
Issuers, the lenders party thereto, and RBC Capital Markets as Sole Left Lead
Arranger and Sole Left Lead Book Runner (as amended, amended and restated or
otherwise modified from time to time).


“Crosswinds Facilities” consist of (i) Clear View Acres Wind Farm, LLC, (ii)
Eagle View Acres Wind Farm, LLC, (iii) Elk Lake Wind Farm, LLC, (iv) Green
Prairie Energy, LLC, (v) Highland Township Wind Farm, LLC, (vi) Palo Alto County
Wind Farm, LLC, (vii) Silver Lake Acres Wind Farm, LLC, (viii) Sunrise View Wind
Farm, LLC, (ix) Sunset View Wind Farm, LLC, (x) Virgin Lake Wind Farm, LLC, and
(xi) Crosswind Transmission, LLC.


“CVSR” consists of (i) 100% of the remaining 51.05% membership interests of NRG
Solar CVSR Holdings LLC and (ii) 100% of NRG Solar CVSR Holdings LLC’s interest
in High Plains Ranch II, LLC.
“Eastridge and Westridge Facilities” consist of (i) Bendwind, LLC, (ii) DeGreeff
DP, LLC, (iii) DeGreeffpa, LLC, (iv) Groen Wind, LLC, (v) Hillcrest Wind, LLC,
(vi) Larswind, LLC, (vii) Sierra Wind, LLC, (viii) TAIR Windfarm, LLC, (ix)
Boeve Windfarm, LLC, (x) Fey Windfarm, LLC, (xi) K-Brink Windfarm, LLC, (xii)
Windcurrent Windfarm, LLC, (xiii) East Ridge Transmission, LLC, (xiv) West
Pipestone Transmission, LLC, and (xv) DanMar Transmission, LLC.
“Effective Date” means the date on which the Company’s Second Amended and
Restated Certificate of Incorporation providing for the Recapitalization is
filed with the Secretary of State of the State of Delaware.
“Governmental Authority” means any federal, state or local government or
political subdivision thereof, including, without limitation, any agency or
entity exercising executive, legislative, judicial, regulatory or administrative
governmental powers or functions, in each case to the extent the same has
jurisdiction over the Person or property in question.
“Hardin Facilities” consist of (i) Cy-Hawk Wind Energy, LLC, (ii) Greene Wind
Energy, LLC, (iii) Hardin Wind Energy, LLC, (iv) Poverty Ridge Wind, LLC, (v)
Sutton Wind Energy, LLC, (vi) Wind Family Turbine, LLC, (vii) Zontos Wind, LLC
and (viii) Hardin Hilltop Wind, LLC.
“Ivanpah” consists of a 99.61% interest in Solar Ivanpah which in turn holds a
50.1446% ownership interest in Ivanpah Master Holdings, LLC. Ivanpah Master
Holdings, LLC holds 100% of the membership interests of: (i) Ivanpah Project I
Holdings, LLC; (ii) Ivanpah Project II Holdings, LLC; (iii) Ivanpah Project III
Holdings, LLC; (iv) Solar Partners I, LLC; (v) Solar Partners II, LLC; and (vi)
Solar Partners VIII, LLC.

 
2
 




--------------------------------------------------------------------------------



“Jeffers” consists of 99.9% of the membership interests in Jeffers Wind 20, LLC.
“Losses” means, with respect to the Person in question, any actual liability,
damage (but expressly excluding any consequential and punitive damages), loss,
cost or expense, including, without limitation, reasonable attorneys fees and
expenses and court costs, incurred by such Person, as a result of the act,
omission or occurrence in question.
“Mandalay/Oxnard” consists of 100% of the membership interests in NRG Energy
Center Oxnard LLC.
“Minnesota Portfolio” consists of (i) 100% of the membership interests in
Mission Bingham Lake Wind LLC, which holds 99% of the membership interests in
the Bingham Facilities; and (ii) 100% of the membership interests in Mission
Minnesota Wind, LLC, which holds (A) 99% of the membership interests in the
Eastridge and Westridge Facilities, (B) 91% of the membership interests in
Tofteland Windfarm, LLC, (C) 95% of the membership interests in Bisson Windfarm,
LLC, (D) 92% of the membership interests in Westridge Windfarm, LLC, (E) 99% of
the membership interests in CG Windfarm, LLC, and (F) 99% of the membership
interests in TG Windfarm, LLC.
“Negotiation Period” has the meaning set forth in Section 2.2.
“Notice” has the meaning set forth in Section 5.1.
“NRG Confidential Information” has the meaning set forth in Section 4.1.
“NRG Indemnitees” means NRG and its Affiliates (other than Yield and its direct
or indirect subsidiaries, excluding any NRG ROFO Asset prior to the acquisition
thereof by Yield or any of its Affiliates in accordance with the terms and
conditions of this Agreement), and each of their respective shareholders,
members, partners, trustees, beneficiaries, directors, officers, employees,
attorneys, accountants, consultants and agents, and the successors, assigns,
legal representatives, heirs, devisees and donees of each of the foregoing.
“NRG ROFO Assets” has the meaning set forth in Section 2.1.
“PayGo Facility” consists of 100% of the Class B interest in NRG Wind TE Holdco
LLC, which in turn holds directly or indirectly: (i) 66.67% of the membership
interests in Elkhorn Ridge Wind LLC, (ii) 75% of the membership interests in San
Juan Mesa Wind Project, LLC, (iii) 99.9% of the membership interests in
Wildorado Wind, LLC, (iv) 99% of the membership interests in the Crosswinds
Facilities, (v) 100% of the membership interests in Forward WindPower LLC, (vi)
99% of the membership interests in the Hardin Facilities, (vii) 99.9% of the
membership interests in Odin Wind Farm, LLC and its subsidiaries, (viii) 100% of
the membership interests in Sleeping Bear, LLC, (ix) 100% of the membership
interests in Spanish Fork Wind Park 2, LLC, (x) 99.9% of the general partnership
interests in Goat Wind, LP, (xi) 100% of the membership interests in Lookout
WindPower LLC, and (xii) 100% of the membership interests in Elbow Creek Wind
Project, LLC.
“Person” means any natural person, corporation, general or limited partnership,
limited liability company, association, joint venture, trust, estate,
Governmental Authority or other legal entity, in each case whether in its own or
a representative capacity.
“Project Level Indebtedness” has the meaning specified in the Credit Agreement.


“Required Securities Disclosure” has the meaning set forth in Section 4.1.


“ROFO Termination Date” has the meaning set forth in Section 2.3.
“Solar Holdings” means AC Solar Holdings LLC, a Delaware limited liability
company.
“Solar Ivanpah” means NRG Solar Ivanpah LLC, a Delaware limited liability
company.

 
3
 




--------------------------------------------------------------------------------



“Solar Portfolio” means one or more residential solar or distributed generation
portfolios developed or owned by NRG or its Affiliates.
“Term” has the meaning set forth in Section 3.1.
“Third Party” means any Person other than a Party or an Affiliate of a Party.
“Transaction Notice” has the meaning set forth in Section 2.2.
“Transfer” means, other than in connection with any disposition of assets or
granting of liens permitted under any Project Level Indebtedness of any NRG ROFO
Asset, any assignment, sale, offer to sell, pledge, mortgage, hypothecation,
encumbrance, disposition of or any other like transfer or encumbering (whether
with or without consideration and whether voluntarily or involuntarily or by
operation of law or otherwise); provided, that this definition shall not include
any (i) merger with or into, or sale of substantially all of NRG’s assets to, an
unaffiliated third-party or (ii) internal restructuring involving any NRG ROFO
Asset; provided, the terms of any such restructuring will not limit, delay or
hinder the ability of Yield or any of its Affiliates to acquire such NRG ROFO
Asset from NRG in accordance with the terms of this Agreement if and when NRG
elects to sell, transfer or otherwise dispose of such NRG ROFO Asset to a third
party.

ARTICLE II.
RIGHT OF FIRST OFFER ON NRG ROFO ASSETS
Section 2.1    NRG ROFO Assets.    During the Term, and to the extent NRG or its
Affiliates have an ownership interest in the NRG ROFO Assets as of the Effective
Date, NRG hereby grants to Yield and its Affiliates a right of first offer on
any proposed Transfer of each of Agua Caliente, Carlsbad, Community Wind, CVSR,
Ivanpah, Jeffers, Mandalay/Oxnard, Minnesota Portfolio, PayGo Facility and Solar
Portfolio (each, individually an “NRG ROFO Asset,” and collectively, the “NRG
ROFO Assets”). In connection with the right of first offer on any proposed
Transfer of the Solar Portfolio, NRG hereby grants Yield the right to make an
equity investment of up to $250,000,000 in the Solar Portfolio.
Section 2.2    Notice of Transaction Related to NRG ROFO Assets and Negotiation
of Definitive Terms for Transaction.     NRG must deliver a written notice to
Yield no later than forty-five (45) days prior to engaging in any negotiation
regarding any proposed Transfer of any NRG ROFO Asset (or any portion thereof),
setting forth in reasonable detail the material terms and conditions of the
proposed transaction (such notice, a “Transaction Notice”). If NRG delivers any
Transaction Notice to Yield, then NRG and Yield shall enter non‑binding
discussions and negotiate in good faith to attempt to agree on definitive terms
acceptable to both Parties, in their sole and absolute discretion, for the
Transfer of the applicable NRG ROFO Asset to Yield or any of its Affiliates. If,
within thirty (30) calendar days after the delivery of such Transaction Notice
(the “Negotiation Period”), the Parties have not agreed to definitive terms for
the Transfer of such NRG ROFO Asset to Yield, NRG will be able, within the next
180 calendar days, to Transfer such NRG ROFO Asset to a Third Party (or agree in
writing to undertake such transaction with a third party) in accordance with the
terms of Section 2.3.
Section 2.3    Negotiations with Third Parties. Neither NRG nor any of its
representatives, agents or Affiliates (excluding Yield and its direct or
indirect subsidiaries, which subsidiaries shall not include any NRG ROFO Asset
prior to the acquisition thereof by Yield or any of its Affiliates in accordance
with the terms and conditions of this Agreement) shall solicit offers from, or
negotiate or enter into any agreement with, any Third Party for the Transfer of
any NRG ROFO Asset (or any portion thereof) until the expiration of the
Negotiation Period related to such NRG ROFO Asset and the proposed Transfer (the
“ROFO Termination Date”). Yield agrees and acknowledges that from and after the
ROFO Termination Date for any NRG ROFO Asset and the applicable proposed
Transfer: (a) NRG shall have the absolute right to solicit offers from,
negotiate with, and enter into agreements with, any Third Party to Transfer such
NRG ROFO Asset, on terms generally no less favorable to NRG than those offered
to Yield pursuant to the Transaction Notice, and (b) NRG shall have no further
obligation to negotiate with Yield regarding, or offer Yield the

 
4
 




--------------------------------------------------------------------------------



opportunity to acquire any interest in, such NRG ROFO Asset; provided, that the
final terms of the Transfer of any NRG ROFO Asset to any Third Party be on terms
generally no less favorable to NRG than those offered to Yield pursuant to the
Transaction Notice.
ARTICLE III.
TERM; TERMINATION RIGHTS
Section 3.1    Term. Unless earlier terminated in accordance with this ARTICLE
III, the term of this Agreement (the “Term”) shall commence on the Effective
Date and shall continue in effect until the seventh (7th) anniversary of the
Effective Date, at which time this Agreement shall terminate and the Parties
shall have no further rights or obligations under this Agreement, except those
that expressly survive the termination of this Agreement.
Section 3.2    Termination Rights. NRG or Yield, as the case may be, shall have
the right to terminate this Agreement, with written notice to the other Party,
if the other Party materially breaches or defaults in the performance of its
obligations under this Agreement or under any transaction agreement entered into
by the Parties in connection with an NRG ROFO Assets, and such breach or default
is continuing for 30 days after such breaching Party has been given a written
notice specifying such default or breach and requiring it to be remedied and
stating that such notice is a “Notice of Default” hereunder. Upon any such
termination the Parties shall have no further rights or obligations under this
Agreement, except those that expressly survive the termination of this
Agreement.
Section 3.3    Exclusive Remedy. Other than with respect to a breach or default
in the performance of a Party’s indemnification obligations under ARTICLE IV,
each Party’s sole and exclusive remedy for a breach or default by the other
Party of its obligations under this Agreement shall be to terminate this
Agreement in accordance with Section 3.2.
ARTICLE IV.
CONFIDENTIALITY
Section 4.1    NRG Confidential Information. Yield shall keep confidential and
not make any public announcement or disclose to any Person any terms of any
other documents, materials, data or other information with respect to any NRG
ROFO Asset which is not generally known to the public (the “NRG Confidential
Information”); provided, however, that NRG Confidential Information shall not
include (a) the terms and conditions of this Agreement or (b) information that
becomes available to Yield on a non-confidential basis from a source other than
the NRG, its Affiliates or their directors, officers or employees, provided,
that, to Yield’s knowledge, such source was not prohibited from disclosing such
information to Yield by any legal, contractual or fiduciary duty.
Notwithstanding the foregoing, Yield shall be permitted to (A) disclose any NRG
Confidential Information to the extent required by court order or under
Applicable Law, (B) make a public announcement regarding such matters (1) as
agreed to in writing by NRG or (2) as required by the provisions of any
securities laws or the requirements of any exchange on which Yield securities
may be listed (a “Required Securities Disclosure”), or (C) disclose any NRG
Confidential Information to any Person on a “need-to-know” basis, such as its
shareholders, partners, members, trustees, beneficiaries, directors, officers,
employees, attorneys, consultants or lenders; provided, however, that, other
than in connection with a Required Securities Disclosure, Yield shall (y) advise
such Person of the confidential nature of such NRG Confidential Information, and
(z) cause such Person to be bound by obligations of confidentiality that are no
less stringent than the obligations set forth herein. Yield shall indemnify and
hold harmless the NRG Indemnitees for any Losses incurred by any of the NRG
Indemnitees for a breach or default of Yield’s obligations under this Section
4.1. This Section 4.1 shall survive the termination of this Agreement.







 
5
 




--------------------------------------------------------------------------------



ARTICLE V.
MISCELLANEOUS PROVISIONS
Section 5.1    Notices
(a)    Method of Delivery. All notices, requests, demands and other
communications (each, a “Notice”) required to be provided to the other Party
pursuant to this Agreement shall be in writing and shall be delivered (i) in
person, (ii) by certified U.S. mail, with postage prepaid and return receipt
requested, (iii) by overnight courier service, or (iv) by facsimile transmittal,
with a verification copy sent on the same day by any of the methods set forth in
clauses (i), (ii) and (iii), to the other Party to this Agreement at the
following address or facsimile number (or to such other address or facsimile
number as NRG or Yield may designate from time to time pursuant to this Section
5.1):
If to NRG:
NRG Energy, Inc.
211 Carnegie Center
Princeton, New Jersey 08540
Attention: General Counsel
Facsimile No.: (609) 524-4501
With a copy to:
Kirkland & Ellis
300 N. LaSalle Street
Chicago, Illinois 60654
Attention: Gerald T. Nowak, P.C.
Facsimile No.: (312) 862-2000
If to Yield:
NRG Yield, Inc.
c/o NRG Energy, Inc.
211 Carnegie Center
Princeton, New Jersey 08540
Attention: General Counsel
Facsimile No.: (609) 524-4501
With a copy to:
Kirkland & Ellis
300 N. LaSalle Street
Chicago, Illinois 60654
Attention: Gerald T. Nowak, P.C.
Facsimile No.: (312) 862-2000


(b)    Receipt of Notices. All Notices sent by NRG or Yield under this Agreement
shall be deemed to have been received by the Party to whom such Notice is sent
upon (i) delivery to the address or facsimile number of the recipient Party,
provided that such delivery is made prior to 5:00 p.m. (local time for the
recipient Party) on a Business Day, otherwise the following Business Day, or
(ii) the attempted delivery of such Notice if (A) such recipient Party refuses
delivery of such Notice, or (B) such recipient Party is no longer at such
address or facsimile number, and such recipient Party failed to provide the
sending Party with its current address or facsimile number pursuant to this
Section 5.1).

 
6
 




--------------------------------------------------------------------------------



(c)    Change of Address. NRG and Yield and their respective counsel shall have
the right to change their respective address and/or facsimile number for the
purposes of this Section 5.1 by providing a Notice of such change in address
and/or facsimile as required under this Section 5.1.
Section 5.2    Time is of the Essence. Time is of the essence of this Agreement;
provided, however, that notwithstanding anything to the contrary in this
Agreement, if the time period for the performance of any covenant or obligation,
satisfaction of any condition or delivery of any notice or item required under
this Agreement shall expire on a day other than a Business Day, such time period
shall be extended automatically to the next Business Day.
Section 5.3    Assignment. Neither Party shall assign this Agreement or any
interest therein to any Person, without the prior written consent of the other
Party, which consent may be withheld in such Party’s sole discretion.
Section 5.4    Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of NRG and Yield and their respective successors and
permitted assigns (which include Yield’s Affiliates).
Section 5.5    Third Party Beneficiaries. This Agreement shall not confer any
rights or remedies on any Person other than (i) the Parties and their respective
successors and permitted assigns (including Yield’s Affiliates), and (ii) the
NRG Indemnitees to the extent such NRG Indemnitees are expressly granted certain
rights of indemnification in this Agreement.
Section 5.6    Other Activities. No Party hereto shall be prohibited from
engaging in or holding an interest in any other business ventures of any kind or
description, or any responsibility to account to the other for the income or
profits of any such enterprises or have this Agreement be deemed to constitute
any agreement not to compete. This Agreement shall not be deemed to create a
partnership, joint venture, association or any other similar relationship
between the Parties.
Section 5.7    Governing Law. This Agreement shall be governed by the laws of
the STATE of DELAWARE, without giving effect to any principles regarding
conflict of laws.
Section 5.8    Rules of Construction. The following rules shall apply to the
construction and interpretation of this Agreement:
(a)    Singular words shall connote the plural as well as the singular, and
plural words shall connote the singular as well as the plural, and the masculine
shall include the feminine and the neuter.
(b)    All references in this Agreement to particular articles, sections,
subsections or clauses (whether in upper or lower case) are references to
articles, sections, subsections or clauses of this Agreement. All references in
this Agreement to particular exhibits or schedules (whether in upper or lower
case) are references to the exhibits and schedules attached to this Agreement,
unless otherwise expressly stated or clearly apparent from the context of such
reference.
(c)    The headings contained herein are solely for convenience of reference and
shall not constitute a part of this Agreement nor shall they affect its meaning,
construction or effect.
(d)    Each Party and its counsel have reviewed and revised (or requested
revisions of) this Agreement and have participated in the preparation of this
Agreement, and therefore any usual rules of construction requiring that
ambiguities are to be resolved against any Party shall not be applicable in the
construction and interpretation of this Agreement or any exhibits hereto.
(e)    The terms “hereby,” “hereof,” “hereto,” “herein,” “hereunder” and any
similar terms shall refer to this Agreement, and not solely to the provision in
which such term is used.
(f)    The terms “include,” “including” and similar terms shall be construed as
if followed by the phrase “without limitation.”

 
7
 




--------------------------------------------------------------------------------



(g)    The term “sole discretion” with respect to any determination to be made
by a Party under this Agreement shall mean the sole and absolute discretion of
such Party, without regard to any standard of reasonableness or other standard
by which the determination of such Party might be challenged.
Section 5.9    Severability. If any term or provision of this Agreement is held
to be or rendered invalid or unenforceable at any time in any jurisdiction, such
term or provision shall not affect the validity or enforceability of any other
terms or provisions of this Agreement, or the validity or enforceability of such
affected terms or provisions at any other time or in any other jurisdiction.
Section 5.10    Jurisdiction; Venue. Any litigation or other court PROCEEDING
WITH RESPECT TO ANY MATTER ARISING FROM OR IN CONNECTION WITH THIS Agreement
shall be CONDUCTED in the COURTS OF RECORD IN THE state OF DELAWARE OR THE
United States District Court for the District of DELAWARE, and NRG AND YIELD
hereby submit to jurisdiction and consent to venue in such courts.
Section 5.11    WAIVER OF TRIAL BY JURY. NRG AND YIELD HEREBY WAIVE THEIR RIGHT
TO A TRIAL BY JURY IN ANY LITIGATION OR OTHER COURT PROCEEDING BY EITHER PARTY
AGAINST THE OTHER PARTY WITH RESPECT TO ANY MATTER ARISING FROM OR IN CONNECTION
WITH THIS AGREEMENT.
Section 5.12    Prevailing Party. If any litigation or other court action,
arbitration or similar adjudicatory proceeding is sought, taken, instituted or
brought by NRG or Yield to enforce its rights under this Agreement, all fees,
costs and expenses, including, without limitation, reasonable attorneys fees and
court costs, of the prevailing Party in such action, suit or proceeding shall be
borne by the Party against whose interest the judgment or decision is rendered.
Section 5.13    Recitals, Exhibits and Schedules. The recitals to this
Agreement, and all exhibits and schedules referred to in this Agreement are
incorporated herein by such reference and made a part of this Agreement. Any
matter disclosed in any schedule to this Agreement shall be deemed to be
incorporated in all other schedules to this Agreement.
Section 5.14    Entire Agreement. This Agreement sets forth the entire
understanding and agreement of the Parties hereto, and shall supersede any other
agreements and understandings (written or oral) between NRG and Yield on or
prior to the date of this Agreement with respect to the matters contemplated in
this Agreement.
Section 5.15    Amendments to Agreement. No amendment, supplement or other
modification to any terms of this Agreement shall be valid unless in writing and
executed and delivered by NRG and Yield.
Section 5.16    Facsimile; Counterparts. NRG and Yield may deliver executed
signature pages to this Agreement by facsimile transmission to the other Party,
which facsimile copy shall be deemed to be an original executed signature page;
provided, however, that such Party shall deliver an original signature page to
the other Party promptly thereafter. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original and all of
which counterparts together shall constitute one agreement with the same effect
as if the Parties had signed the same signature page.
[Signature Page Follows]

 
8
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, NRG and Yield each have caused this Agreement to be executed
and delivered in their names by their respective duly authorized officers or
representatives.


                        
NRG:
 
NRG ENERGY, INC.,
A Delaware Corporation



                            
By:
/s/ G. Gary Garcia
Name:
G. Gary Garcia
Title:
Treasurer





                        
YIELD:
 
NRG YIELD, INC.
A Delaware Corporation



                            
By:
/s/ Kirkland B. Andrews
Name:
Kirkland B. Andrews
Title:
EVP & Chief Financial Officer















































[Signature Page to Amended and
Restated ROFO Agreement]




